Citation Nr: 1749931	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-23 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to recognition as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1951 to January 1954. He died in August 1993. The appellant is his son.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. Jurisdiction over the case was subsequently transferred to the RO in Boise, Idaho.

In his August 2013 VA Form 9 (substantive appeal), the appellant requested a hearing. He subsequently withdrew his request in July 2014. 

In June 2015, the Board remanded this appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the appellant's claim so that every possible consideration is afforded.

The evidence shows the appellant has cerebral palsy, with significantly disabling manifestations. There is an indication in the record that the appellant was married at some time but the dates of his marriage and divorce are unclear. 

As noted above, the Board remanded this appeal in June 2015 in order to obtain additional information from the appellant regarding his previous marriage and his permanent incapacity for self-support prior to his reaching 18 years of age. In February 2016 the RO sent a letter to the appellant requesting this information. The appellant was given 30 days to respond but failed to do so. In October 2017 the appellant's representative submitted an informal hearing presentation (IHP). The representative requested additional time to gather such information in light of the appellant's medical condition. In response to this request, and based on his medical condition, the Board will ask the RO to provide the Veteran's son an additional opportunity to submit the requested information. 

If the Veteran's son does not respond and does not provide the requested information then the claim will be adjudicated on the basis of the evidence of record, which does not seem to include enough information to allow a grant of benefits at this time. 

Accordingly, the case is REMANDED for the following actions:

1. Undertake appropriate development to obtain information related to the appellant's prior marriage. Specifically, the appellant should be requested to provide the dates and circumstances of his marriage and marriage termination, as well as any other information which may have rendered the marriage invalid from inception.

2. Contact and ask the appellant to submit or provide identifying information and any necessary authorization to enable VA to obtain on his behalf evidence showing his permanent incapacity for self-support prior to his reaching 18 years of age. Such information may include, but is not limited to, medical records, statements from treating physicians or findings of incapacity by courts or other government entities. 

The appellant should be reminded that his failure to provide the requested information will result in his claim being adjudicated on the evidence of record.

3. Thereafter, review the record, arrange for any further development indicated, and then readjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and his representative opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).





_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).




